UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-7718


ALFRED W. CASH,

                   Plaintiff - Appellant,

             v.

CHUCK WRIGHT, Sheriff, Spartanburg County; MAJOR FREEMAN; CAPTAIN
HAYES; DEPUTY ELLIS, Male Guard/Staff; DEPUTY JOHNSON, Female
Guard/Staff,

                   Defendants – Appellees,

             and

JANE & JOHN DOES, Spartanburg County Jail Officers,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Cameron McGowan Currie, Senior District Judge. (6:18-cv-02675-CMC)


Submitted: March 10, 2020                                 Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Alfred Wayne Cash, Jr., Appellant Pro Se. Stephanie Holmes Burton, GIBBES &
BURTON, LLC, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Alfred W. Cash appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2018) complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge recommended that

relief be denied and advised Cash that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Cash received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). Accordingly, we affirm the judgment of the district court.




                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4